SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) April 22, 2015 Cigna Corporation (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 1-08323 (Commission File Number) 06-1059331 (IRS Employer Identification No.) 900 Cottage Grove Road Bloomfield, Connecticut 06002 (Address of principal executive offices)(Zip Code) Registrant's telephone number, including area code: (860) 226-6000 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.07 Submission of Matters to a Vote of Security Holders. Cigna Corporation (“Cigna”) held its Annual Meeting of Shareholders on April 22, 2015.At the Annual Meeting, Cigna shareholders (1) elected each of the nominees listed below to the Board of Directors for a term expiring in 2018; (2) approved an advisory resolution on executive compensation; and (3) ratified the appointment of PricewaterhouseCoopers LLP as Cigna’s independent registered public accounting firm for 2015.Each of the proposals is described in more detail in Cigna's proxy statement filed with the Securities and Exchange Commission on March 13, 2015. Set forth below are the voting results for each proposal. Proposal 1:Election of directors – to elect three directors for terms expiring in 2018. Votes For Votes Against Abstentions Broker Non-Votes Nominees John M. Partridge James E. Rogers Eric C. Wiseman Shareholders elected the nominees with approximately 99.07% of the votes cast in favor. Proposal 2:Approval of an advisory resolution on executive compensation. Votes For Votes Against Abstentions Broker Non-Votes Shareholders approved the advisory resolution on Cigna’s executive compensation with 93.74% of the votes cast in favor. Proposal 3:Ratification of the appointment of PricewaterhouseCoopers LLP as Cigna’s independent registered public accounting firm for 2015. Votes For Votes Against Abstentions Broker Non-Votes 0 Shareholders approved the ratification of PricewaterhouseCoopers LLP’s appointment with 98.57% of the votes cast in favor. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Cigna Corporation Date: April 27, 2015 By: /s/ Nicole S. Jones Nicole S. Jones Executive Vice President and General Counsel
